Citation Nr: 1030954	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-30 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected posttraumatic stress disorder 
(PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1970.  His awards and decorations include the Purple 
Heart and the Combat Infantryman's Badge.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As an initial matter, the Board observes that the Veteran has not 
been provided with notice as to how VA assigns disability ratings 
and effective dates, in compliance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  As the claims on appeal are being remanded 
for further development, the RO should send a letter to the 
Veteran inviting him to submit any evidence not yet associated 
with the claims file and stating the five elements of a claim for 
service connection, particularly disability ratings and effective 
dates, in compliance with Dingess.

The Veteran has claimed entitlement to a higher initial 
disability rating for PTSD.  As he is appealing the rating given 
at the time service connection was established, the Board must 
consider the propriety of assigning one or more levels of rating, 
referred to as "staged" ratings, from the initial effective 
date forward, based on evidence as to the severity of disability.  
See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

He also has claimed entitlement to TDIU.  In order to establish 
service connection for TDIU, there must be an impairment so 
severe that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  In reaching such a determination, the central inquiry is 
"whether the Veteran's service connected disabilities alone are 
of sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  

The Veteran's present employability status in unclear, as in 
December 2004, he reported to VA medical care providers that he 
was about to terminate his employment due to various physical 
problems.  

VA has a duty to assist the Veteran in the development of his 
claims.  The claims file reflects that the last VA medical center 
(VAMC) treatment notes of record are dated May 2005 and it is 
unclear if the Veteran also has received private treatment 
(statement of December 2004 states he received care from the Erie 
VAMC, but a July 2005 statement notes that he received PTSD 
treatment from a veterans' center in Erie).  While this case is 
in remand status, the RO/AMC must gather any pertinent records of 
VA treatment after May 2005 and provide the Veteran with 
authorization forms for the release of any outstanding private 
records.

The claims file further reflects that the Veteran was last 
afforded a VA examination for PTSD in December 2004 and an 
examination for his other service-connected disabilities in 
January 2005.  Pursuant to 38 C.F.R. § 3.327(a) (2009), 
examinations will be requested whenever VA determines, as in this 
case, that there is a need to determine the exact nature, or 
severity, of a disability.  See also 38 C.F.R. § 3.159 (2009).  
New examinations are warranted.  See VAOPGCPREC 11-95.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment, records of which are not 
associated with the claims file.  In so 
doing, the RO/AMC must ensure that its 
notice meets the requirements of Dingess 
(cited to above), particularly as to the 
assignment of disability ratings and 
effective dates.  The records requested must 
include, but are not limited to, the 
following: all records of treatment from the 
Brecksville VAMC; all records of treatment 
from any Pittsburgh VAMCs; records of 
treatment after January 2005 from the Erie 
VAMC; records of treatment after May 2005 
from the Butler VAMC (as well as records of 
Butler domiciliary treatment beginning in 
September 1991); and any treatment records 
from the Erie Vet Center.  

The Veteran must be provided with the 
necessary authorizations for the release of 
any private treatment records not currently 
on file.  The RO/AMC must then seek to 
obtain the identified relevant medical 
treatment records and associate them with 
the claims folder.

2.  The RO/AMC must then schedule the 
Veteran for VA examinations at an 
appropriate location to determine the 
current severity of his PTSD and whether 
his service-connected disabilities render 
him unemployable.  The following 
considerations will govern the 
examinations:

a.	The entire claims folder and a 
copy of this remand must be made 
available to the examiners in 
conjunction with the examinations.  
The examination reports must 
reflect review of pertinent 
material in the claims folder.

b.	Any necessary tests or studies 
must be conducted, and all clinical 
findings must be reported in 
detail.  The reports prepared must 
be typed.

c.	In regard to the mental disorders 
examination, after reviewing the 
claims file and examining the 
Veteran, the examiner must provide 
current findings as to the severity 
of the Veteran's PTSD.  In all 
conclusions, the examiner must 
identify and explain the medical 
basis or bases, with identification 
of pertinent evidence of record.

A Global Assessment of Functioning 
score and a rationale for that 
score must be provided.  The 
examiner must provide an opinion as 
to the impact of the Veteran's PTSD 
on his social and occupational 
functioning and, specifically, the 
degree to which PTSD interferes 
with employment.  

If the examiner cannot provide an 
opinion without resorting to 
speculation, he or she must so 
state and explain why.

d.	In regard to the general 
examination to determine the effect 
of the Veteran's other service-
connected disabilities on 
employability,  the examiner must 
provide current findings as to the 
cumulative effects (on 
employability) of his multiple 
fragment wounds, post-operative 
right knee, and right humerus chip 
fracture with ulnar sensory 
neuropathy;

Among his or her findings, the 
examiner must provide the Veteran's 
current employability status, and 
if the Veteran is unemployed must 
further report whether such 
unemployability is due to service-
connected disorders.
The examiner is advised that non-
service connected disabilities and 
age are not factors for 
consideration.

In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of pertinent 
evidence of record - to 
specifically include, but not 
limited to, the January 2005 VA 
examiner's opinion that the 
service-connected disabilities 
"greatly" affect his occupation.

If the examiner cannot provide an 
opinion without resorting to 
speculation, he or she must so 
state and explain why.

3.  After the above has been completed, the 
RO/AMC must review the claims file and 
ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the requested VA 
examination reports do not include adequate 
responses to the specific opinions 
requested, they must be returned to the 
providing clinician for corrective action.

4.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Veteran's claims.  In 
regard to the claim for a higher rating for 
PTSD, the RO/AMC must consider the 
propriety of a "staged" rating based on 
any changes in the degree of severity of 
that disability during the pendency of the 
Veteran's compensation claim.  The Veteran 
must be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any examination and to cooperate in the development of 
the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2009).   In the event that the Veteran 
does not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.   It should also 
be indicated whether any sent notice was returned as 
undeliverable.

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


